IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00233-CR
No. 10-09-00248-CR
 
Robert Leon Jenkins, Jr.,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 361st District
Court
Brazos County, Texas
Trial Court Nos. 08-03830-CRM-361
and 08-03663-CRF-361
 

MEMORANDUM  Opinion

 
            Robert Leon Jenkins pled
guilty, without the benefit of a plea bargain, to the felony offenses of
fraudulent use or possession of identifying information and forgery of a
financial instrument and the misdemeanor offense of failure to identify.  Tex. Penal Code Ann. §§ 32.51, 32.21(d),
38.02 (West Pamp. 2010).  He was sentenced to 23 months in a State Jail
facility in each of the felony offenses, and 180 days in jail in the
misdemeanor offense.  We affirm.
Jenkins's appellate attorney filed an Anders
brief in both appeals.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  Jenkins was informed of his right to
submit a brief on his own behalf.  Although Jenkins did not file a brief, the
State did file a response to counsel’s Anders brief.
Counsel's brief suggests as potential
issues (1) voluntariness of the plea, (2) incorrect order of the hearing, (3)
excessive punishment, and (4) failure to make docket entries.  Counsel reviews
the potential issues and concludes that the appeal is frivolous.  Counsel's
brief evidences a professional evaluation of the record for error, and we
conclude that counsel performed the duties required of appointed counsel.  See
Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008).
In reviewing an Anders appeal, we
must, "after a full examination of all the proceedings, … decide whether
the case is wholly frivolous."  See Anders, 386 U.S. at 744;
accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App.
1991).  An appeal is "wholly frivolous" or "without merit"
when it "lacks any basis in law or fact."  McCoy v. Court of
Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 
(1988).  Arguments are frivolous when they "cannot conceivably persuade
the court."  Id. at 436.  An appeal is not wholly frivolous when it
is based on "arguable grounds."  Stafford, 813 S.W.2d at 511.
After a review of the entire record in
this appeal, we determine the appeal to be wholly frivolous.  See Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Accordingly, we
affirm the trial court's judgment.
Should Jenkins wish to seek further
review of this case by the Texas Court of Criminal Appeals, Jenkins must either
retain an attorney to file a petition for discretionary review or Jenkins must
file a pro se petition for discretionary review.  Any petition for
discretionary review must be filed within thirty days from the date of either
this opinion or the last timely motion for rehearing that was overruled by this
Court.  See Tex. R. App. P.
68.2.  Any petition for discretionary review must be filed with this Court,
after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P. 68.4.  See also In re Schulman, 252 S.W.3d at 409 n.22.
Counsel's request that he be allowed to
withdraw from representation of Jenkins is granted.  Additionally, counsel must
send Jenkins a copy of our decision, notify Jenkins of his right to file a pro
se petition for discretionary review, and send this Court a letter certifying
counsel's compliance with Texas Rule of Appellate Procedure 48.4.  Tex. R. App. P. 48.4; see also In re
Schulman, 252 S.W.3d at 409 n.22.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Affirmed
Opinion
delivered and filed February 2, 2011
Do
not publish
[CR25]